DETAILED ACTION
The following is a Non-Final office action in response to communications received on 3/21/2022.  Claims 1-20 were previously indicated as allowable and are pending.  Claim 7 has been amended.  Claim 20 is examined below. 

Response to Amendment
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112 second paragraph rejection set forth in the office action dated 11/26/2021.

Terminal Disclaimer
The terminal disclaimer filed on 3/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Copending Application No. 16/912,575 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The indicated allowability of claim 20 is withdrawn in view of the newly discovered reference(s) to U.S Patent No. 7,600,349 to Liebendorfer.  Rejections based on the newly cited reference(s) follow.

Claim Objections
Claim 18 is objected to because of the following informalities:  In regard to claim 18, line 4, “bracket assembly the configuration of claim 1” does not read properly.  The examiner suggests the claim read “bracket assembly has the configuration of claim 1”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liebendorfer (U.S. Patent No. 7,600,349).
Regarding claim 20, Libendorfer discloses a method of assembling an adjustable support system (Figs. 6-7) comprising the steps of:  providing a base bracket system assembly (Fig. 7), the base bracket system assembly comprising: a base bracket member (Base Bracket) with a first end wall (1st End Wall), a body wall (Body Wall) extending from the first end wall and a second end wall (2nd End Wall) opposite the first end wall;  at least one clip member (Clip Member) attached to the first end wall and overlying a portion of the body wall;  providing an outer bracket member (50) having a spanning wall (80b) and an outer end wall (56c); - slidably positioning the spanning wall between the body wall and the at least one clip member, so that the at least one clip member and the body wall sandwich the spanning wall therebetween; and  coupling the spanning wall to the body wall after the step of slidably positioning (Slidabley Positionable Member).
    PNG
    media_image1.png
    887
    691
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the Double Patenting rejection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to teach or suggest an adjustable support system comprising the combination of elements as specifically set forth in claim 1.  Although the prior art teaches some of these limitations, it does not teach the specific combination as set forth.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633